          Case 7:17-cv-07494-PMH
Case 7-17-cv-07494-PMH-JCM        Document
                              Document 99 100
                                           FiledFiled 02/02/21
                                                 in NYSD        Page 1 of 1Page 1 of 1
                                                          on 02/01/2021




                                      STATE OF NEW YORK        Application granted. The conference
                             OFFICE OF THE ATTORNEY                GENERAL
                                                               scheduled    for February 3, 2021 is adjourned
  LETITIA JAMES                                                until February 10,DIVISION
                                                                                   2021 atOF12:00 p.m.
                                                                                              STATE     At the
                                                                                                    COUNSEL
ATTORNEY GENERAL                                               time of the scheduled LITIGATION
                                                                                        conferenceBUREAU
                                                                                                   all parties
                                    Writer’s Direct Dial: (212)shall call (888) 398-2342; access code:
                                                                416-8606
                                                               3456831. Defense counsel shall make all
                                                               arrangements necessary for the Plaintiff to
                                                          February
                                                               appear1, 2021
                                                                         by telephone and shall mail a copy of
   BY ECF                                                      this Order to Plaintiff and provide proof of
   Hon. Philip M. Halpern                                      service on the docket. The Clerk is instructed
   United States District Court Judge                          to terminate ECF No. 99.
   United States District Court
   Southern District of New York                               SO ORDERED.
   500 Pearl St.
   New York, NY 10007
                                                               ______________________
                                                               Philip M. Halpern, U.S.D.J.
          Re:     Smolen v. Nevins, 17 Civ 7494 (PMH)

   Dear Judge Halpern:                                                      Dated: New York, NY
                                                                                   February 2, 2021
           This Office represents Defendants in the above-referenced matter. I write to respectfully
   request that the Telephone Conference currently scheduled for February 3, 2021, be rescheduled
   to a date after February 8, 2021, that is convenient for the Court. Our Office has been informed
   that Plaintiff is currently under quarantine and arrangements cannot safely be made for him to
   participate in a call on February 3, 2021.

             We thank the Court for its attention to this matter.


                                                                        Respectfully submitted,
                                                                        /s/ Amanda Yoon
                                                                        Amanda Yoon
                                                                        Assistant Attorney General
                                                                        Amanda.Yoon@ag.ny.gov



   Cc:      Samuel Smolen, DIN 85-A-4082
            Sullivan Correctional Facility




         28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8606 ● Fax: (212) 416-6009 (Not For Service of Papers)
                                                       www.ag.ny.gov
